Title: To Thomas Jefferson from Lewis May, 21 February 1802
From: May, Lewis
To: Jefferson, Thomas


          Frederick, Maryland, 21 Feb. 1802. Addressing the president in “the plain style of a simple unpollished youth,” Mayer begs pardon for his rustic manners and assures TJ of the deep esteem he holds for his public and private character, in particular TJ’s “disregard of personal distinctions” and disdain of pompous and hereditary titles. He hopes his humble petition will meet with a gracious reception. He is a native of Lancaster, Pennsylvania, the son of George Lewis Mayer, a mechanic and German immigrant who was versed in several languages. His father died “when the morning of my days scarce had dawned,” and his mother apprenticed him for a “mechanical profession.” Mayer dislikes manual labor, however, and spends his leisure hours in intellectual pursuits. Despite his lack of formal education, he is as optimistic about his prospects for “future excellence” as he is about the prospects of America, where liberty has its first asylum since the fall of the ancient republics and which will soon rival the glories of Greece and Rome. He wishes “to cast my mite into the trans-atlantic scale of literature,” but poverty prevents his doing so. He seeks TJ’s assistance, encouraged by the virtues of the president’s “social character,” and considers him to be the most eligible patron to provide a “school of wisdom and virtue.” The Greek sages were famous for their generosity, “and may not the patronage of Jefferson become as famous for a school of Wisdom, as was the house of Aristides, or the school of Plato?” Mayer sees in TJ’s soul a principle concordant with the Greeks for instructing young men “in the duties of a man and a public servant,” and believes that liberty provides the best grounds to cultivate the arts and sciences. In America, merit is rewarded and “the most obscure citizen may asscend the grand stage of human concerns.” In free governments, equality would quickly appear “if Fortune were as impartial as our Creator.” Wealth is not aways a divine blessing, and many virtuous men toil in poverty. All humans are given a talent to excel in some manner, but liable to corruption by bad habits and depravity. As such, Mayer believes he must abandon his mechanic’s trade and “apply my time to the study of the muses only,” which he could do if led on the proper path. Mayer is now almost 19 years old, a time when the intellect is most susceptible to improvement, and such a favorable moment should not be neglected. His opportunity for study thus far has been erratic and confined only to subjects that interest him. His deficiency in books is another obstacle, possessing only an abridged version of Jedidiah Morse’s geography, the second part of Noah Webster’s Grammatical Institute of the English Language, and a handful of lesser titles. These works guide him “through the outlines only of those sciences, and then leave me in an abys of darkness.” His ardor remains unabated, however, and he trusts that TJ, “the soul of the american people,” will not betray the service of a fellow citizen to his private interests. “By a kind attention and a liberal donation,” TJ will promote his future prosperity and happiness, and raise him from obscurity to become a useful servant in his beloved country. Mayer’s soul, imagination, and happiness are at the precipice, and he urges TJ to “pause! illustrious sir! pause a moment befor you decide their fate!” A small sacrifice of TJ’s wealth will be rewarded with “the gratefull remembrance of so noble an act.” A postscript adds that Mayer cannot defray the postage on his letter and that he resides at the house of Jacob Steiner, Jr., a saddler.
         